Appeal from an order of the Surrogate’s Court, Monroe County (John M. Owens, S.), entered March 4, 2016. The order, among other things, directed that petitioners have the burden of proof at the hearing to establish that New York State Fence Company stock should be included in the estates.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nusshaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v *1764Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Whalen, P.J., Smith, Centra, Curran and. Scudder, JJ.